Citation Nr: 1426784	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  04-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include residuals of an injury to the left acromioclavicular joint.

2.  Entitlement to service connection for cervical spine disability, including degenerative disc and joint disease.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

When this case was most recently before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

Service connection for shingles (herpes zoster) was granted in an April 2014 RO decision.  This decision is considered a full grant of the Veteran's claim.  He has not appealed the noncompensable evaluation assigned at this time.  Therefore, this issue is no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board remanded this case for further development.  Specifically, the Board noted that recent VA treatment records as well as a 1999 QTC examination report were not included in the claims file.  The AMC attempted to obtain these records from the Long Beach VAMC.  The Long Beach VAMC forwarded VA treatment records from 1997-1998 and records from 2000 to present but it had no records for 1999, including the 1999 QTC examination report.  Although the AMC made several attempts to obtain this examination report and no QTC examination report was found, the AMC did not certify that that the record did not exist or that further efforts to obtain this record would be futile.  Upon remand, the AMC/RO should determine if further effort to obtain this record would be futile.

After all relevant records were obtained, the Board directed the AMC to obtain an addendum opinion from the VA health care professional, Dr. H., who had provided the most recent July 2013 addendum.  Dr. H. was specifically requested to provide an opinion as to whether it was at least as likely as not that the Veteran's tendonitis of the left shoulder, diagnosed in April 2004, began during service or is otherwise linked to any incident of service, to include an x-ray showing very mild widening of the left AC joint.  He was also asked to provide an opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed degenerative disc disease of the cervical spine began during service or is otherwise linked to any incident of service, to include the in-service diagnosis of facet dysfunction of the cervical spine.  Specifically, he was asked to consider the Veteran's August 2013 statement that the Veteran went to physical therapy for his shoulder and neck in the 1990's at Fort Riley Kansas.  An addendum opinion was obtained from a new physician, Dr. L.  Dr. L. reported that he had reviewed the available records on VBMS, including the medical opinion from Dr. H. dated in July 2013.  Dr. L. noted that he concurred with the medical opinion and rationale provided by Dr. H.  He provided no other opinion or explanation as to the issues of service connection for the shoulder and neck and did not answer the specific questions listed in the October 2013 Board remand and detailed above.  For these reasons, the Board finds the November 2013 opinion by Dr. L. to be inadequate and that another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter telling him that the AMC/RO is attempting to obtain a November 1999 VA (QTC) examination.  If he has the 1999 examination report, ask him to forward the documents to the AMC/RO.

2.  Obtain the November 1999 VA (QTC) examination report and all recent VA treatment records since November 2013.  All records and information obtained should be associated with the claims file.  If records are not located, it should be certified for the record that the records do not exist or that further efforts to obtain these records would be futile.

3.  After obtaining any VA treatment records, including the November 1999 VA (QTC) examination, the claims file should returned to Dr. L., the VA health care professional who provided the most recent opinion in November 2013, to provide an addendum for the left shoulder and cervical spine disorder.  If, but only if, the VA health care professional deems it necessary to conduct further physical examination, then such an examination should be scheduled.  The physician should review the VA treatment records obtained including the 1999 QTC examination, if available, and provide an opinion (use the following wording):

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tendonitis of the left shoulder, diagnosed in April 2004, began during service or is otherwise linked to any incident of service, to include as x-ray showing very mild widening of the left AC joint?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed degenerative disc disease of the cervical spine began during service or is otherwise linked to any incident of service, to include the in-service diagnosis of facet dysfunction of the cervical spine?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder or degenerative disc disease of the cervical spine is aggravated (permanently worsened) by the Veteran's service-connected degenerative disc disease of the lumbar spine.

In providing the opinions, the examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  To that extent, the examiner should consider the Veteran's August 2013 statement that he went to physical therapy for his shoulder and neck in the 1990's at Fort Riley Kansas.  

The rationale for any opinions should also be provided.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above-requested development, readjudicate the Veteran's claims.  If the claims remain denied, he must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



